(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  CHAMBERS v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

No. 06–11206.       Argued November 10, 2008—Decided January 13, 2009
The Armed Career Criminal Act (ACCA) imposes a 15-year mandatory
  prison term on a felon unlawfully in possession of a firearm who has
  three prior convictions for committing certain drug crimes or “a vio
  lent felony,” 18 U. S. C. §924(e)(1), defined as a crime punishable by
  more than one year’s imprisonment that, inter alia, “involves conduct
  that presents a serious potential risk of physical injury to another,”
  §924(e)(2)(B)(ii). At petitioner Chambers’ sentencing for being a felon
  in possession of a firearm, the Government sought ACCA’s 15-year
  mandatory prison term. Chambers disputed one of his prior convic
  tions—failing to report for weekend confinement—as falling outside
  the ACCA definition of “violent felony.” The District Court treated
  the failure to report as a form of what the relevant state statute calls
  “escape from [a] penal institution,” and held that it qualified as a
  “violent felony” under ACCA. The Seventh Circuit agreed.
Held: Illinois’ crime of failure to report for penal confinement falls out
 side the scope of ACCA’s “violent felony” definition. Pp. 3–8.
    (a) For purposes of ACCA’s definitions, it is the generic crime that
 counts, not how the crime was committed on a particular occasion.
 Taylor v. United States, 495 U. S. 575, 602. This categorical ap
 proach requires courts to choose the right category, and sometimes
 the choice is not obvious. The nature of the behavior that likely un
 derlies a statutory phrase matters in this respect. The state statute
 at issue places together in a single section several different kinds of
 behavior, which, as relevant here, may be categorized either as fail
 ure to report for detention or as escape from custody. Failure to re
 port is a separate crime from escape. Its underlying behavior differs
 from the more aggressive behavior underlying escape, and it is listed
 separately in the statute’s title and body and is of a different felony
2                    CHAMBERS v. UNITED STATES

                                  Syllabus

    class than escape. At the same time, the statutory phrases setting
    forth the various kinds of failure to report describe roughly similar
    forms of behavior, thus constituting a single category. Consequently,
    for ACCA purposes, the statute contains at least two separate crimes,
    escape and failure to report. Pp. 3–5.
       (b) The “failure to report” crime does not satisfy ACCA’s “violent
    felony” definition. Although it is punishable by imprisonment ex
    ceeding one year, it satisfies none of the other parts of the definition.
    Most critically, it does not “involv[e] conduct that presents a serious
    potential risk of physical injury to another.” Conceptually speaking,
    the crime amounts to a form of inaction, and there is no reason to be
    lieve that an offender who fails to report is otherwise doing some
    thing that poses a serious potential risk of physical injury. The Gov
    ernment’s argument that a failure to report reveals the offender’s
    special, strong aversion to penal custody—pointing to 3 state and
    federal cases over 30 years in which individuals shot at officers at
    tempting to recapture them—is unconvincing. Even assuming the
    relevance of violence that may occur long after an offender fails to re
    port, the offender’s aversion to penal custody is beside the point. The
    question is whether such an offender is significantly more likely than
    others to attack or resist an apprehender, thereby producing a seri
    ous risk of physical injury. Here a United States Sentencing Com
    mission report, showing no violence in 160 federal failure-to-report
    cases over 2 recent years, helps provide a negative answer. The three
    reported cases to which the Government points do not show the con
    trary. Simple multiplication (2 years versus 30 years; federal alone
    versus federal-plus-state) suggests that they show only a statistically
    insignificant risk of physical violence. And the Government provides
    no other empirical information. Pp. 5–8.
473 F. 3d 724, reversed and remanded.

   BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and STEVENS, SCALIA, KENNEDY, SOUTER, and GINSBURG, JJ.,
joined. ALITO, J., filed an opinion concurring in the judgment, in which
THOMAS, JJ., joined.
                        Cite as: 555 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                  No. 06–11206
                                   _________________


  DEONDERY CHAMBERS, PETITIONER v. UNITED 

                STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SEVENTH CIRCUIT

                               [January 13, 2009] 


  JUSTICE BREYER delivered the opinion of the Court.
  The question before us is whether a “failure to report”
for penal confinement is a “ ‘violent felony’ ” within the
terms of the Armed Career Criminal Act. 18 U. S. C.
§924(e). We hold that it is not.
                             I
  The Armed Career Criminal Act (ACCA) imposes a 15
year mandatory prison term on an individual convicted of
being a felon in possession of a firearm if that individual
has “three previous convictions . . . for a violent felony or a
serious drug offense, or both, committed on occasions
different from one another.” §924(e)(1). ACCA defines a
“violent felony” as a “crime punishable by imprisonment
for a term exceeding one year” that also either
    “(i) has as an element the use, attempted use, or
    threatened use of physical force against the person of
    another; or
    “(ii) is burglary, arson, or extortion, involves the use
    of explosives, or otherwise involves conduct that pre
    sents a serious potential risk of physical injury to an
2              CHAMBERS v. UNITED STATES

                     Opinion of the Court

    other.” §924(e)(2)(B).
Clause (ii), ACCA’s so-called residual clause, is at issue
here.
                               II
   The petitioner, Deondery Chambers, pleaded guilty to a
charge of being a felon unlawfully in possession of a fire
arm. §922(g). At sentencing the Government asked the
District Court to apply ACCA’s 15-year mandatory prison
term because, in its view, three of Chambers’ prior convic
tions qualified as an ACCA “serious drug offense” or “vio
lent felony.” Chambers conceded that two of his prior
convictions, namely a 1998 conviction for robbery and
aggravated battery and a 1999 drug crime conviction, fell
within ACCA’s definitions. But he disputed the Govern
ment’s claim as to a third conviction. That third convic
tion arose out of Chambers’ sentence for his 1998 robbery
and battery offense. The sentence required Chambers to
report to a local prison for 11 weekends of incarceration.
He failed to report for weekend confinement on four occa
sions, and was later convicted of the crime of “fail[ing] to
report to a penal institution.” Ill. Comp. Stat., ch. 720,
§5/31–6(a) (West Supp. 2008).
   The District Court treated the “failure to report” as a
form of what the relevant Illinois statute calls “escape
from [a] penal institution,” ibid., and held that the crime
qualified as a “violent felony” under ACCA. The Court of
Appeals agreed. 473 F. 3d 724 (CA7 2007). In light of
disagreement among the Circuits as to whether failure to
report for imprisonment falls within the scope of ACCA’s
definition of “violent felony,” we granted certiorari. Com
pare United States v. Winn, 364 F. 3d 7, 12 (CA1 2004)
(failure to report is a “violent felony”), with United States
v. Piccolo, 441 F. 3d 1084, 1088 (CA9 2006) (failure to
report is not a “violent felony”).
                  Cite as: 555 U. S. ____ (2009) 
          3

                      Opinion of the Court 


                             III 

   We initially consider the classification of the crime. In
ordinary speech, words such as “crime” and “felony” can
refer not only to a generic set of acts, say, burglary in
general, but also to a specific act committed on a particu
lar occasion, say the burglary that the defendant engaged
in last month. We have made clear, however, that, for
purposes of ACCA’s definitions, it is the generic sense of
the word “felony” that counts. Taylor v. United States, 495
U. S. 575, 602 (1990); see also Shepard v. United States,
544 U. S. 13, 16–17 (2005). The statute’s defining lan
guage, read naturally, uses “felony” to refer to a crime as
generally committed. And by so construing the statute,
one avoids the practical difficulty of trying to ascertain at
sentencing, perhaps from a paper record mentioning only
a guilty plea, whether the present defendant’s prior crime,
as committed on a particular occasion, did or did not in
volve violent behavior. See id., at 20–21. Thus, to deter
mine, for example, whether attempted burglary is a “vio
lent felony,” we have had to examine, not the unsuccessful
burglary the defendant attempted on a particular occa
sion, but the generic crime of attempted burglary. James
v. United States, 550 U. S. 192, 204–206 (2007).
   This categorical approach requires courts to choose the
right category. And sometimes the choice is not obvious.
The nature of the behavior that likely underlies a statu
tory phrase matters in this respect. Where Massachu
setts, for example, placed within a single, separately
numbered statutory section (entitled “Breaking and enter
ing at night,” Mass. Gen. Laws Ann., ch. 266, §16 (West
2008)) burglary of a “building, ship, vessel or vehicle,” this
Court found that the behavior underlying, say, breaking
into a building, differs so significantly from the behavior
underlying, say, breaking into a vehicle, that for ACCA
purposes a sentencing court must treat the two as differ
ent crimes. See Shepard, supra, at 16–17; see also Taylor,
4               CHAMBERS v. UNITED STATES

                      Opinion of the Court

supra, at 598.
   The Illinois statute now before us, like the Massachu
setts statute, places together in a single numbered statu
tory section several different kinds of behavior. It sepa
rately describes those behaviors as (1) escape from a penal
institution, (2) escape from the custody of an employee of a
penal institution, (3) failing to report to a penal institu
tion, (4) failing to report for periodic imprisonment, (5)
failing to return from furlough, (6) failing to return from
work and day release, and (7) failing to abide by the terms
of home confinement. Ill. Comp. Stat., ch. 720, §5/31–6(a);
see Appendix A, infra. We know from the state-court
information in the record that Chambers pleaded guilty to
“knowingly fail[ing] to report” for periodic imprisonment
“to the Jefferson County Jail, a penal institution.” App.
68; see Shepard, supra, at 25 (sentencing court may look,
for example, to charging document, plea agreement, jury
instructions, or transcript of plea colloquy to determine
crime at issue). But we must decide whether for ACCA
purposes a failure to report counts as a separate crime.
   Unlike the lower courts, we believe that a failure to
report (as described in the statutory provision’s third,
fourth, fifth, and sixth phrases) is a separate crime, differ
ent from escape (the subject matter of the statute’s first
and second phrases), and from the potentially less serious
failure to abide by the terms of home confinement (the
subject of the final phrase). The behavior that likely
underlies a failure to report would seem less likely to
involve a risk of physical harm than the less passive, more
aggressive behavior underlying an escape from custody.
See Begay v. United States, 553 U. S. ___, ___ (2008) (slip
op., at 7). Moreover, the statute itself not only lists escape
and failure to report separately (in its title and its body)
but also places the behaviors in two different felony
classes (Class Two and Class Three) of different degrees of
seriousness. See Appendix A, infra.
                  Cite as: 555 U. S. ____ (2009)              5

                      Opinion of the Court

  At the same time, we believe the statutory phrases
setting forth various kinds of failure to report (or to re
turn) describe roughly similar forms of behavior. Each is
characterized by a failure to present oneself for detention
on a specified occasion. All amount to variations on a
single theme. For that reason we consider them as to
gether constituting a single category. Cf. James, supra, at
207–209 (determining that where separately listed behav
iors pose a similar degree of risk, sentencing courts may
consider all listed behaviors as a single crime). We conse
quently treat the statute for ACCA purposes as containing
at least two separate crimes, namely escape from custody
on the one hand, and a failure to report on the other.
Failure to abide by home confinement terms—potentially
the least serious of the offenses—is not at issue here.
                               IV
  We now must consider whether the “failure to report”
crime satisfies ACCA’s “violent felony” definition. It
clearly satisfies the first part of that definition, for it is a
“crime punishable by imprisonment for a term exceeding
one year.” 18 U. S. C. §924(e)(2)(B). But it satisfies none
of the other parts. It does not have “as an element the
use, attempted use, or threatened use of physical force
against the person of another.” §924(e)(2)(B)(i). It does
not consist of “burglary, arson, or extortion,” or “involv[e]
use of explosives.” §924(e)(2)(B)(ii). And, more critically
for present purposes, it does not “ ‘involve conduct that
presents a serious potential risk of physical injury to
another.’ ” See Begay, 553 U. S., at ___ (slip op., at 2–4);
id., at ___ (slip op., at 6) (SCALIA, J., concurring in judg
ment) (treating serious risk of physical injury to another
as critical definitional factor); id., at ___ (slip op., at 2)
(ALITO, J., dissenting) (same).
  Conceptually speaking, the crime amounts to a form of
inaction, a far cry from the “purposeful, ‘violent,’ and
6              CHAMBERS v. UNITED STATES

                     Opinion of the Court

‘aggressive’ conduct” potentially at issue when an offender
uses explosives against property, commits arson, burgles a
dwelling or residence, or engages in certain forms of extor
tion. Cf. id., at ___ (slip op., at 7). While an offender who
fails to report must of course be doing something at the
relevant time, there is no reason to believe that the some
thing poses a serious potential risk of physical injury. Cf.
James, 550 U. S., at 203–204. To the contrary, an indi
vidual who fails to report would seem unlikely, not likely,
to call attention to his whereabouts by simultaneously
engaging in additional violent and unlawful conduct.
   The Government argues that a failure to report reveals
the offender’s special, strong aversion to penal custody.
And it points to three cases arising over a period of 30
years in which reported opinions indicate that individuals
shot at officers attempting to recapture them. See United
States v. Eaglin, 571 F. 2d 1069, 1072 (CA9 1977); State v.
Johnson, 245 S. W. 3d 288, 291 (Mo. Ct. App. 2008); State
v. Jones, 96 Wash. App. 369, 371–372, 979 P. 2d 898, 899
(1999). But even if we assume for argument’s sake the
relevance of violence that may occur long after an offender
fails to report, we are not convinced by the Government’s
argument. The offender’s aversion to penal custody, even
if special, is beside the point. The question is whether
such an offender is significantly more likely than others to
attack, or physically to resist, an apprehender, thereby
producing a “serious potential risk of physical injury.”
§924(e)(2)(B)(ii). And here a United States Sentencing
Commission report helps provide a conclusive, negative
answer. See Report on Federal Escape Offenses in Fiscal
Years 2006 and 2007, p. 6 (Nov. 2008) (hereinafter Com
mission’s Report), reprinted in part in Appendix B, infra.
See also 473 F. 3d, at 727 (Posner, J.) (urging that such
research be done).
   The Commission’s Report identifies every federal case in
2006 or 2007 in which a federal sentencing court applied
                 Cite as: 555 U. S. ____ (2009)            7

                     Opinion of the Court

the Sentencing Guideline, “Escape, Instigating or Assist
ing Escape,” 1 United States Sentencing Commission,
Guidelines Manual §2P1.1 (Nov. 2008), and in which
sufficient detail was provided, say, in the presentence
report, about the circumstances of the crime to permit
analysis. The analysis included calculation of the likeli
hood that violence would accompany commission of the
escape or the offender’s later apprehension.
   Of 414 such cases, 160 involved a failure to report either
for incarceration (42) or for custody after having been
temporarily released (118). Commission’s Report 7; see
also Appendix B, infra. Of these 160 cases, none at all
involved violence—not during commission of the offense
itself, not during the offender’s later apprehension—
although in 5 instances (3.1%) the offenders were armed.
Ibid. The upshot is that the study strongly supports the
intuitive belief that failure to report does not involve a
serious potential risk of physical injury.
   The three reported cases to which the Government
points do not show the contrary. The Sentencing Commis
sion culled its 160 instances from a set of federal sentences
imposed over a period of 2 years. The Government appar
ently culled its three examples from a set of state and
federal sentences imposed over a period of 30 years. Com
pare Eaglin, supra (CA9 1977) with Johnson, supra (Mo.
Ct. App. 2008). Given the larger set, the presence of three
instances of violence is consistent with the Commission’s
data. Simple multiplication (2 years versus 30 years;
federal alone versus federal-plus-state) suggests that they
show only a small risk of physical violence (less than one
in several thousand). And the Government provides no
other empirical information.
   For these reasons we conclude that the crime here at
issue falls outside the scope of ACCA’s definition of “vio
lent felony.” §924(e)(2)(B)(ii). The judgment of the Court
of Appeals is reversed, and the case is remanded for pro
8              CHAMBERS v. UNITED STATES

                     Opinion of the Court

ceedings consistent with this opinion.
                                            It is so ordered.
                  Cite as: 555 U. S. ____ (2009)            9

               Appendix A to opinionCourt Court
                     Opinion of the of the

      APPENDIX A TO OPINION OF THE COURT

“Escape; failure to report to a penal institution or to report
for periodic imprisonment.
    “A person convicted of a felony, adjudicated a
    delinquent minor for the commission of a felony
    offense under the Juvenile Court Act of 1987, or
    charged with the commission of a felony who
    intentionally escapes from any penal institution or
    from the custody of an employee of that institution
    commits a Class 2 felony; however, a person convicted
    of a felony or adjudicated a delinquent minor for the
    commission of a felony offense under the Juvenile
    Court Act of 1987 who knowingly fails to report to a
    penal institution or to report for periodic
    imprisonment at any time or knowingly fails to return
    from furlough or from work and day release or who
    knowingly fails to abide by the terms of home
    confinement is guilty of a Class 3 felony.” Ill. Comp.
    Stat., ch. 720, §5/31–6(a) (West Supp. 2008).
10                CHAMBERS v. UNITED STATES

                  Appendix B to opinionCourt Court
                        Opinion of the of the

       APPENDIX B TO OPINION OF THE COURT

Report on Federal Escape Offenses in Fiscal Years 2006
and 2007, p. 7, fig. 1 (Nov. 2008).*

             Leaving     Leaving       Leaving      Fail       Fail
             Secure      Law           Nonse        ing to     ing to
             Cus         Enforce-      cure         Report     Re
             tody        ment          Custody                 turn
                         Custody

Number       64          13            177          42         118
of Cases
Force        10          1 (7.7%)      3 (1.7%)     0          0
             (15.6%)                                (0.0%)     (0.0%)
Danger       20          1 (7.7%)      4 (2.3%)     3          2
ous          (31.3%)                                (7.1%)     (1.7%)
Weapon
Injury       7           2             3 (1.7%)     0          0
             (10.9%)     (15.4%)                    (0.0%)     (0.0%)




——————
  * Cases can fall into more than one category. For example, one case
could involve both force and injury. Such a case would be represented
in the table for force and also for injury. Therefore, the reader should
not aggregate the numbers in any column.
                    Cite as: 555 U. S. ____ (2009)                    1

                   ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                             _________________

                            No. 06–11206
                             _________________


  DEONDERY CHAMBERS, PETITIONER v. UNITED 

                STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE SEVENTH CIRCUIT

                          [January 13, 2009] 


   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in the judgment.
   As I have previously explained, I believe that the
Court’s approach in Begay, like its approach in this case,
“cannot be reconciled with the statutory text.” Begay v.
United States, 553 U. S. ___, ___ (2008) (slip op., at 1)
(dissenting opinion). I nonetheless recognize that “stare
decisis in respect to statutory interpretation has ‘special
force,’ ” John R. Sand & Gravel Co. v. United States, 552
U. S. ___, ___ (2008) (slip op., at 8), and I am sympathetic
to the majority’s efforts to provide a workable interpreta
tion of the “residual clause” of the Armed Career Criminal
Act (ACCA), while retaining the “categorical approach”
that we adopted in Taylor v. United States, 495 U. S. 575,
602 (1990). In light of Taylor and Begay, I agree that this
case should be remanded for resentencing. I write sepa
rately, however, to emphasize that only Congress can
rescue the federal courts from the mire into which ACCA’s
draftsmanship and Taylor’s “categorical approach” have
pushed us.
   In 1986, when Congress enacted ACCA’s residual
clause, 18 U. S. C. §924(e)(2)(B)(ii), few could have fore
seen the difficulties that lay ahead.1 Only four months
——————
 1 Congress   originally enacted ACCA in 1984.       See §1802, 93 Stat.
2                  CHAMBERS v. UNITED STATES

                   ALITO, J., concurring in judgment

before Congress framed the residual clause, this Court
upheld a state sentencing provision that imposed a man
datory minimum sentence where the judge found by a
preponderance of the evidence that the defendant visibly
possessed a firearm during the commission of certain
felonies (including robbery). See McMillan v. Pennsyl
vania, 477 U. S. 79 (1986). Legislating against the back
ground of McMillan, Congress may have assumed that
ACCA’s residual clause would similarly require federal
sentencing judges to determine whether the particular
facts of a particular case triggered a mandatory minimum
sentence.
   But history took a different track. In Taylor, the Court
held that ACCA requires “the sentencing court to look only
to the fact that the defendant had been convicted of crimes
falling within certain categories, and not to the facts
underlying the prior convictions.” 495 U. S., at 600. Thus,
we held that sentencing judges should apply a “categorical
approach” to determine whether an underlying state
offense meets the “generic” definition of burglary that this
Court—not Congress—created. Id., at 598. The Court
justified its decision with a 10-page discussion of ACCA’s
purpose and legislative history, id., at 581–590; see also
id., at 603 (SCALIA, J., concurring in part and concurring
in judgment) (criticizing the Court’s approach), and ex
plained that its conclusion was necessary to undo “an
inadvertent casualty [in ACCA’s] complex drafting proc
ess,” id., at 589–590.
   ACCA’s clarity has been the true inadvertent casualty.
——————
2185, 18 U. S. C. App. §1202(a) (1982 ed. and Supp. II) (repealed in
1986 by Firearms Owner’s Protection Act, §104(b), 100 Stat. 459). That
statute, however, applied a mandatory sentencing enhancement to only
two predicate felonies—robbery and burglary—which the statute
expressly defined. 18 U. S. C. App. §§1202(c)(8)–(9) (1982 ed., Supp. II).
Congress did not add the undefined “otherwise clause” until 1986. See
Career Criminals Amendment Act of 1986, §1402, 100 Stat. 3207–39.
                      Cite as: 555 U. S. ____ (2009)                     3

                    ALITO, J., concurring in judgment

After almost two decades with Taylor’s “categorical ap
proach,” only one thing is clear: ACCA’s residual clause is
nearly impossible to apply consistently. Indeed, the “cate
gorical approach” to predicate offenses has created numer
ous splits among the lower federal courts,2 the resolution
of which could occupy this Court for years. What is worse
is that each new application of the residual clause seems
to lead us further and further away from the statutory
text. Today’s decision, for example, turns on little more
than a statistical analysis of a research report prepared by
the United States Sentencing Commission. Ante, at 6–7;
10 (App. B).
   At this point, the only tenable, long-term solution is for

——————
   2 For example, the lower courts have split over whether it is a “violent

felony” under ACCA’s residual clause to commit rape, compare United
States v. Sawyers, 409 F. 3d 732 (CA6 2005) (statutory rape not cate
gorically violent), with United States v. Williams, 120 F. 3d 575 (CA5
1997) (inducement of minor to commit sodomy violent), and United
States v. Thomas, 231 Fed. Appx. 765 (CA9 2007) (all rape violent);
retaliate against a government officer, compare United States v. Mont
gomery, 402 F. 3d 482 (CA5 2005) (not violent), with Sawyers, supra
(violent); attempt or conspire to commit burglary, compare United
States v. Fell, 511 F. 3d 1035 (CA10 2007) (even after James v. United
States, 550 U. S. 192 (2007), and even where statute requires an overt
act, conspiracy to commit burglary not violent), with United States v.
Moore, 108 F. 3d 878 (CA8 1997) (attempted burglary violent if statute
requires proof of overt act); carry a concealed weapon, compare United
States v. Whitfield, 907 F. 2d 798 (CA8 1990) (not violent), with United
States v. Hall, 77 F. 3d 398 (CA11 1996) (violent); and possess a sawed
off shotgun as a felon, compare United States v. Amos, 501 F. 3d 524
(CA6 2007) (not violent), with United States v. Bishop, 453 F. 3d 30
(CA1 2006) (violent). Compare also United States v. Sanchez-Garcia,
501 F. 3d 1208 (CA10 2007) (unauthorized use of a motor vehicle not a
“violent felony” under 18 U. S. C. §16(b), which closely resembles
ACCA’s residual clause), with United States v. Reliford, 471 F. 3d 913
(CA8 2006) (automobile tampering violent under ACCA’s residual
clause), and United States v. Galvan-Rodriguez, 169 F. 3d 217 (CA5
1999) (per curiam) (unauthorized use of a motor vehicle a “violent
felony” under §16(b)).
4              CHAMBERS v. UNITED STATES

               ALITO, J., concurring in judgment

Congress to formulate a specific list of expressly defined
crimes that are deemed to be worthy of ACCA’s sentencing
enhancement. That is the approach that Congress took in
1984, when it applied ACCA to two enumerated and ex
pressly defined felonies. See n. 1, supra. And that ap
proach is the only way to right ACCA’s ship.